Citation Nr: 1422603	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  04-38 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1960 to December 1963.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2004 rating decision of the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  In a decision issued in November 2012, the Board upheld the RO's decision and determined that service connection was not warranted for a variously diagnosed psychiatric disability, to include PTSD.  The Veteran appealed that decision to the Court.  In August 2013, the Court issued an order that vacated the November 2012 Board decision with regard to that issue, and remanded that matter for readjudication consistent with the instructions outlined in an August 2013 Joint Motion for Remand (Joint Motion) by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran contends that he suffers from a psychiatric disability due to a stressor incident in service.  Specifically, he alleges that while serving in Bethel, Minnesota (in either 1962 or 1963), he was directly responsible for a fellow serviceman (J.B.) accidentally being exposed to non-ionizing radiation (from radar).  The Veteran alleges that J.B. became ill the week after the radiation exposure incident, and that he took J.B. to Cambridge, Minnesota (the nearest medical facility) before J.B. was transferred to Fort Snelling Army Hospital and eventually discharged due to related disability.

The Veteran has alleged (including in January 2003 and September 2010 statements): (1) that he received a reduction in rank (i.e., was demoted) to Private 1st Class by his commander (
[redacted]) and an Army investigator because he went absent without leave (AWOL) to take J.B. to the hospital after the radiation exposure incident, and (2) that he was later informed by Captain 
[redacted] and the Army investigator that J.B. had committed suicide (after being discharged from service), which troubled the Veteran greatly (and even more so after his own son committed suicide in the late 1980s).

The record reflects that VA attempted (unsuccessfully) to verify the Veteran's alleged stressor through the U.S. Armed Services Center for Research of Unit Records (CURR), the U.S. Army and Joint Services Records Research Center (JSSRC), the Defense Threat Reduction Agency (DTRA), the U.S. Army Proponency Office for Preventive Medicine (Proponency Office), and the National Personnel Records Center (NPRC).  However, the August 2013 Joint Motion states that assuming the aforementioned Army investigator was a member of the Army Criminal Investigation Division (CID), a likelihood exists that federally-held records would have been developed throughout the criminal investigation and created in conjunction with the Veteran's purported in-service stressor (especially if the Veteran's reduction in rank was, as he alleges, related to the exposure of J.B. to radiation).  Therefore, a request to the CID for all relevant records pertaining to the Veteran is necessary.

Furthermore, in April 2014, following the August 2013 Joint Motion, the Veteran submitted new evidence (with a waiver of AOJ initial consideration) consisting of a service personnel record listing both his own name and J.B.'s name as part of the 3rd Missile Battalion, 68th Artillery, at Snelling Air Force Station in May 1963.  This record provides a different spelling of J.B.'s name than was previously submitted to the CURR, JSRRC, DTRA, Proponency Office, and NPRC in requests for prior stressor verification.  On remand, an updated request to attempt to verify the Veteran's alleged in-service stressor (using the correct spelling of J.B.'s name) should be made to official sources (including the JSRRC, DTRA, Proponency Office, and NPRC as deemed appropriate).  [The Board notes that the CURR is now the JSRRC.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send a request to the CID for all relevant records pertaining to the Veteran, particularly with regard to his alleged stressor incident in service involving J.B.'s exposure to non-ionizing radiation (and eventual discharge/suicide) and the Veteran's reduction in rank by Captain McClintock and an Army investigator for going AWOL to take J.B. to the hospital after the radiation exposure incident.  If such records are unavailable, the file must be so annotated, and the Veteran must be so notified.

2.  The AOJ should also send an updated request to official sources (including the JSRRC, DTRA, Proponency Office, and NPRC as deemed appropriate) to attempt to verify the Veteran's alleged stressor incident in service, using the correct spelling of J.B.'s name (as noted in the May 1963 service personnel record submitted by the Veteran in April 2014).  If the stressor cannot be verified, the file must be so annotated, and the Veteran must be so notified.

3.  After all of the above-sought development is completed, if and only if the cited stressor event is verified, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and likely etiology of any current acquired psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability entity found.  Specifically does the Veteran have a diagnosis of PTSD related to a stressor event in service?  If no acquired psychiatric disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please identify the most likely etiology for any/each acquired psychiatric disability entity (other than PTSD) diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to a corroborated event in service)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should then review the record and readjudicate the issue on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

